Citation Nr: 1708303	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal is now handled by the RO in Oakland, California.

In its March 2016 decision, the Board found that the record raised a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the matter for additional development.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim of entitlement to a TDIU is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. 
§ 3.159 (2015).  A remand is necessary to obtain any outstanding relevant medical records and to provide a VA examination to obtain a medical opinion.

The March 2016 Board remand specifically directed the RO to afford the Veteran the proper notice under the VCAA as related to a TDIU claim and to clarify whether the Veteran wished to pursue a TDIU claim.  Thereafter, if the Veteran chose to pursue the claim, the RO was directed to take actions to further develop the Veteran's employment history, or to obtain additional medical evidence or a medical opinion as deemed necessary to develop the TDIU claim.  After a review of the electronic file, the Board is unable to confirm that actions consistent with the March 2016 remand directives have been completed.

The Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability which was received in June 2016.  On the form, he indicated that he is currently unable to work due to "concussion," tinnitus, headaches and vision loss and distortion.  The Veteran did not identify his previous employers, but indicated he has not worked since October 2006 due to his service-connected disabilities.  He reported that he was currently receiving medical treatment at VA medical centers.  The Veteran noted on his 38 U.S.C. § 5103 response form that he had no other information or evidence to give to VA to support his claim.

The RO issued a decision in August 2016 which denied the Veteran's claim for TDIU on the basis that the VA Form 21-8940 was "incomplete."  The Board notes that the Veteran completed the form and indicated that he was currently receiving medical treatment at VA medical centers.  The Board interprets these actions as the Veteran's pursuance of his TDIU claim.

However, a review of the electronic file reveals the additional actions included in the March 2016 remand instructions to the RO, which were provided in the event that the Veteran decided to pursue his TDIU claim, have not been accomplished.  Specifically, no attempts have been made to obtain and associate all of the Veteran's updated medical treatment records with the file.  Additionally, the Veteran has not been afforded a VA examination to evaluate the impact his service-connected disabilities have on his employability.

Therefore, the Board concludes that the RO has not substantially complied with the Board's March 2016 remand directives.  Upon remand, the RO should obtain any outstanding medical records and provide the Veteran with a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact his service-connected disabilities have on his employability.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the electronic file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities (post-concussion headaches and temporal vision loss and distortion, tinnitus and bilateral hearing loss), either singularly or jointly, and without consideration of his nonservice-connected disabilities.

The examiner should consider such factors as the Veteran's educational level, special training, and work experience.

In offering any opinion, the examiner should consider the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

5.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






